WALLACE, Circuit Judge
(dissenting). As I do not wholly concur in the opinion of Judge LACOMBE, I will briefly state the-reasons why I think the judgment should be reversed.
If the bond, instead of being a statutory, were only a voluntary,, bond, it is too plain to admit of- discussion that the double value would be regarded as a penalty, and the obligors would be liable-*549only for the damages actually sustained by the obligee by a breach of any of the conditions. Bignall v. Gould, 119 U. S. 495, 7 Sup. Ct. 294, 30 L. Ed. 491. Being a statutory bond, however, it is to be treated as imposing upon the obligors the liability contemplated by the statute.
If it is the meaning of section 2899, Rev. St. U. S. [U. S. Comp. St. 1901, p. 1921], that the importer shall become liable under his bond for double the value of his entire importation of merchandise in case he fails to redeliver a single package of it to the customs officers for reappraisement within the 10 days specified, the judgment below ought to be affirmed, upon the ground that it is a more favorable one to the defendants than they were entitled to.
I think this is not the meaning of the statute, and that its language does not require such a harsh construction. It permits the collector to estimate the value of all the packages, and requires him to exact a bond from the importer in double the estimated value of the whole number, which is to be so conditioned that it shall be forfeited if within a specified, time all those delivered to- the importer are not redelivered to the collector, or if any one of them is not redelivered, or if any one of them in the meantime shall have been irregularly opened. The obvious purpose of the bond is to amply protect the government in the event that none of the packages should be redelivered, or any one of them should not be redelivered, or any one of them should have been opened without the consent of some of the officers of the customs; and the circumstance that the undertaking is to be in double the sum of any conceivable loss is convincing that the sum is in the nature of a penalty, and not of liquidated damages.
If the construction contended for by the government is correct, and the bond liquidates the damages recoverable of the importer, without any regard to the loss which may accrue to the government, and makes him liable to the same extent, whether a single package is inadvertently opened or the redelivery of all the packages is refused, such a construction is so inequitable that it is impossible to believe it was contemplated by Congress.
The language of the statute is satisfied by regarding the double value as the penalty of the bond and the maximum of the importer’s liability. Van Buren v. Digges, 52 U. S. 461, 476, 13 L. Ed. 771.
If this construction is correct, it follows that the penalty, like that of bonds ordinarily, when the parties do not agree that it shall be construed as liquidated damages, is recoverable only to the extent of the damage accruing upon the breach. It was incumbent upon the government upon the trial to prove the damages arising from the breach of the condition. The breach consisted in the refusal or neglect of the importers to redeliver to the collector one of the packages of their importation.
The government was entitled to the redelivery of that package, and I think its measure of damages for the breach was the value of the package. In other words, the government was entitled to recover the damages ordinarily recoverable for the breach of a prom*550ise to redeliver goods which the promisee has temporarily intrusted to the possession of the promisor.
An estimate of the value of the package from the importers’ invoice was competent evidence, and the government was entitled to a recovery of the value thus shown. But the government was not entitled to a verdict of double that value, as directed by the court below.